Title: To George Washington from Major General William Heath, 30 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 30th Octr 1778
          
          At the pressing request of Brigadier General Hamilton, I have given permission to Captain Masters of the 24th Regiment, British, attended by Captain Bliss to proceed to your Excellency to receive your further orders, with respect to a packet with which he is intrusted, addressed to General Sir Henry Clinton.
          As Major General Phillips intends writing to your Excellency, prehaps respecting his particular situation, which Letter I shall not have 
            
            
            
            an oppertunity of seeing, I would beg leave just to observe, that after my restricting him, on the 18th of June to the Limits of his House, Yards & Gardens, in consequence of a Letter wrote by him on the 17th consequent on the unfortunate death of Lieutenant Brown, which restrictions were approved by the Honorable Congress, the whole of which has been notorious to your Excellency. I requested of the Hon[orabl]e President of Congress his opinion how long it was expected that I should continue these restrictions; in a Letter which I had the honor to receive from him of the 13th of Sept. he expresses himself as follows
          
          “I apprehend Congress conclude that you will
          continue in force your Order respecting Major
          General Phillips until he shall have made such
          concessions as shall be satisfactory to your own
          honor as Commanding officer of a Department in
          the service of the United States.”
          
          Instead of receiving any concessions from Major General Phillips respecting his first Conduct in the case of Lieut. Brown, I have since received several Letters containing such expressions, as I have thought it impossible with propriety and consistant with the honor & dignity of my Country, to transact public business with him, and accordingly, on the fifth of October I issued an order of which the inclosed is copy, putting in effect, what, from personal regard I omitted when I first restricted him to his Quarters on the 18th of June.
          Capt. Masters being in hast prevents my sending Copies of some of Genl Phillips’s Letters, which I will forward by the next oppertunity; they may prehaps arrive before your Excellency writes Genl Phillips an answer; of their propriety or impropriety, and also of my conduct thereon your Excellency’s wisdom will determine.
          I am this moment honored with the receipt of yours of the 25th and one for His Excellency Count d’Estaing. I have the honor to be with the greatest respect, Your Excellency’s Most Obedt Servt
          
            W. Heath
          
          
          p.s. Capt. Bliss who accompanies Capt. Masters wishes to be informed whether he is exchanged or not.
          
        